DETAILED ACTION
Introduction
Claims 1-8 and 10-18 have been examined in this application. Claims 1-8 and 10-18 are amended. Claims 9, 19, and 20 are cancelled. This is a final office action in response to arguments and amendments filed 11/4/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2017-0028375 filed in the Republic of Korea on 03/06/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The amendments to the title, filed 11/4/2020, are acceptable and the objection is withdrawn.
Response to Arguments
Applicant’s arguments, filed 11/4/2020, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 13, ln. 7-11), the arguments and amendments are persuasive and all previous rejections under 112(a) and 112(b) are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 13, ln. 12-19), the arguments and amendments are persuasive and the rejections under 101 are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 13, 20 – p. 15, ln. 20), the arguments and amendments are persuasive. Therefore the rejection is withdrawn.
Claim Objections
Claims 1, 5-8, 11, 16, and 18 are objected to because of the following informalities:
In Claims 1 and 11, “wherein the determining the crash type is based on a first of the coordinates…” should instead read “wherein the determining the crash type is further based on a first of the coordinates…” or “wherein the determining the crash type is additionally based on a first of the coordinates…”.
In Claim 5, "is based on expressing" should instead read "are based on expressing".
In Claims 5, 7, 15, and 17, “N coordinates” should instead read “N number of coordinates” for clarity.
In Claims 6, 8, 16, 18 "n lateral relative speeds" should instead read "N number of lateral relative speeds" to clarify the meaning of “n.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 11, the claims recite the limitation “wherein the determining the crash type is based on a first of the coordinates of the target obstacle detected by two of the at least two ultrasonic sensors and on a second of the coordinates of the target obstacle detected by the two of the at least two ultrasonic sensors.” That is, the second of the coordinates are recited as being detected by “the two,” which per the antecedent basis is the same two of the at least two ultrasonic sensors that detected the first of the coordinates. However, in the specification as originally filed (see e.g. [0103-0110], Figures 7, 8), four ultrasonic sensors are stated to be used and the first of the coordinates (e.g. xi, yi and xj, yj) are used to generate a slope or Eij value, which is then be compared against a second Eij value or second slope, for example where the second slope is an “overall slope” rather than as slope from two adjacent points. In other words, the second of the coordinates requires the use of a different 
Claims 2-8, 10, and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-8 and 10) and Claim 11 (for Claims 12-18) and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the claims recite the limitation “wherein the determining the crash type is based on a first of the coordinates of the target obstacle detected by two of the at least two ultrasonic sensors and on a second of the coordinates of the target obstacle detected by the two of the at least two ultrasonic sensors.” That is, the second of the coordinates are detected by “the two,” which same two of the at least two ultrasonic sensors that detected the first of the coordinates. However, dependent claims (for example 4 and 14) recite using the first of the coordinates and second of the coordinates to determine a first and second distance or first and second slope, which are different. In light of the dependent claims and specification, it is not clear if the claim is intended to recite the use of the same two sensors for detecting the second of the coordinates (for example if the coordinates are measured at different time points and are therefore distinct coordinates) or alternatively if the second of the coordinates are from two different sensors, and the invention therefore operates with at least three sensors in order to compare coordinates based on a first two sensors with coordinates from second two of the at least three total sensors. For the purposes of examination, the claims are interpreted such that the second coordinates of the target obstacle are detected by a different two of the ultrasonic sensors, the claim therefore using at least three ultrasonic sensors.
Additionally, the terms “first of the coordinates” and “second of the coordinates” render the claim indefinite. It is not clear if the claims are merely reciting two coordinates (i.e. a first out of the two detected by two sensors and a second coordinate out of the two), or alternatively if the claim is reciting that the “first of the coordinates… detected by two” are actually two coordinates, and the claim as a whole is then encompassing four coordinates. The scope of the claim is therefore indefinite. For the purposes of examination, the terms are interpreted as a “first set of coordinates” and “second set of coordinates,” as is consistent with dependent Claims 4 and 14 and the specification.
Additionally, the limitation to determine “a three-dimensional movement trajectory based on the estimated position, speed and acceleration of the vehicle” renders the claim indefinite. The phrase “the estimated position…” appear to derive antecedent basis from the estimated position, speed and acceleration in the above limitation for “estimating” or “estimate.” However in that limitation for “estimating” or “estimate” the position, speed, and acceleration are of the target obstacle, not the 
Claims 2-8, 10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-8 and 10) and Claim 11 (for Claims 12-18) and for failing to cure the deficiencies listed above.
Regarding Claim 1, the phrase “once the target obstacle is closer to the vehicle than a predetermined distance” renders the claim indefinite. The broadest reasonable interpretation of a method claim with a contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). However it is not entirely clear in Claim 1 if the phrase “once the target obstacle is closer…” represents a contingent limitation which may not occur, or is a limitation that is positively recited as occurring as part of the method. For the purposes of examination, the phrase is interpreted to as “responsive to the target obstacle being closer to the vehicle than a predetermined distance” such that the estimating of the position, speed, and acceleration is not based on a contingent limitation.
Claims 2-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 11, 
Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 11 and for failing to cure the deficiencies listed above.
Regarding Claims 4 and 14, the phrase “a first slope… and a second slope… are within a range” renders the claim indefinite. It is not clear from the claim what the term “range” is relative to. In other words, it is not clear if the range is some predetermined range of established values, or alternatively if the phrase “within a range” is referring to a comparison of the two slopes, such that the two slopes are within some value of each other. The two interpretations lead to varying scopes of the function and the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted such that the first slope is within a range of the second slope, i.e. the slopes are within a range of each other.
Regarding Claim 7, the term “the three-dimensional movement trajectory intersect” renders the claim indefinite. There is no antecedent basis for the term in the claim. Claims 1 and 3, from which Claim 7 depend recite the “three-dimensional movement trajectory” but do not include the term “intercept.” It is not clear if the recited “the three-dimensional movement trajectory intersect” in Claim 7 is the same as the “three-dimensional movement trajectory” or is different. For the purposes of examination, the term in Claim 7 is interpreted as “the three-dimensional movement trajectory.”
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 7 and for failing to cure the deficiencies listed above.
Allowable Subject Matter
Claims 1-8 and 10-18 would be allowable if rewritten to overcome the above rejections under 35 U.S.C. § 112. 
Regarding Independent Claims 1 and 11:
Publication US2017/0291602A1 (Newman et al.) teaches a method and system for predicting a crash (see [0010]), comprising detecting, using a radar sensor and at least an ultrasonic sensor, (see Figure 10, [0184], in step 1001 a second vehicle detected with sensor data, [0099, 0100], radar and ultrasonic sonar sensing direction and distance), generating combined coordinate information (see [0101]); estimating, using the controller of the vehicle (see [0013, 0186]), a position, speed, and acceleration of the target obstacle based on the combined coordinate information once the target obstacle is closer to the vehicle than a predetermined distance (see [0184] in step 1002 initial future positions of the second vehicle are calculated [0024] using current position, velocity, and acceleration, based on short range radar, i.e. the object within a maximum detection range); determining, using the controller of the vehicle, a crash type based on the estimated position, speed and acceleration of the target obstacle (see [0184], in step 1003 a collision is predicted and in 1005 the amount of harm is calculated [0164] which depends on crash type); determining, using the controller of the vehicle, a three-dimensional movement trajectory based on the estimated position, speed and acceleration of the vehicle and the determined crash type (see Figure 10, [0184], in step 1007, a set of future positions of the subject vehicle are calculated based on previous harm (i.e. crash type) and position, velocity, and acceleration of the second vehicle per step 1002); predicting, using the controller of the vehicle, a crash point on the vehicle, a crash point on the target obstacle and a crash time based on the three-dimensional movement trajectory (see [0184] step 1011 harm recalculated, and [0055] the harm minimization sequence takes into account a kinetic model of the crash, which indicates where on each vehicle the contact will occur (crash point of subject vehicle and target) and a projected time of the collision, which is based on the previous trajectory from step 1007).P042468-US-NPPage 2 of 16Application Serial No: 15/816,464In Reply to Office Action dated: August 18, 2020
Publication US2003/0227217A1 (Yoshizawa et al.) teaches the use of at least two ultrasonic sensors (see [0032]), and determining, using the controller of the vehicle, a crash type being a plane type crash, in which a linear shape representing the target obstacle contacts the vehicle,  between the (see Figures 4, 9B, and 10, an determination of an S1 or S4 type crash (a direct or small offset crash wherein the linear portion of the second vehicle strikes the first) can be detected based on a first set of coordinates from a first two sensors (La2 in ST07 and Lb2 in ST08) as well as a second set of coordinates from a second two sensors (Lc2 in ST09 and Ld2 in ST10)).
Publication US2015/0039218A1 (Bowers et al.) teaches translating the ultrasonic coordinate information to a coordinate system of the radar coordinate information and generating combined coordinate information (see [0032], [0102]).
Publication US2007/0228704A1 (Cuddihy et al.) teaches setting a required time to fire of at least one airbag based on the determined crash type and the determined crash time (see Figure 10, [0061], in step 612 the potential collision is classified and in step 614, the crash type may be associated with pre-deployment [0072] which causes the airbag to be deployed before a predicted collision time).
However the prior art does not disclose or render obvious:

determining, using the controller of the vehicle, a crash type from among an edge type crash, in which a single point representing the target obstacle first contacts the vehicle… between the vehicle and the target obstacle based on the estimated position, speed and acceleration of the target obstacle, wherein the determining the crash type is based on a first of the coordinates of the target obstacle detected by two of the at least two ultrasonic sensors and on a second of the coordinates of the target obstacle detected by the two of the at least two ultrasonic sensors

Applicant’s arguments are persuasive and the prior rejections are withdrawn. Particularly, the arguments (see p. 14, ln. 1-4) are persuasive in that the prior art does not teach or render obvious a method or system that distinguishes between the crash types, including both the edge type crash and plane type crash, using the first of the coordinates and second of the coordinates (as interpreted for the purposes of examination due to the issues of indefiniteness under 112(b)). The combination of limitations defining the particular functions to determine crash type, integrated into the vehicle is not found or made obvious by the prior art. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1 and 11 would be allowable. The subject matter of Claims 2-8, 10, and 12-18 would also therefore be allowable as the claims are dependent on Claims 1 (for Claims 2-8 and 10) and 11 (for Claims 12-18).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20090326764-A1 teaches subject matter including determining a crash with a pole type object based on at least one ultrasonic sensor (see e.g. [0023]).
US-20150035694-A1 teaches subject matter including use of ultrasonic sensors for objects in a closer range than radar is suitable for (see e.g. [0005]).
US-20170057499-A1 teaches subject matter including detecting of vehicle corner portions using ultrasonic sensors (see e.g. Claim 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619